            Case 1:19-mc-00477-VEC Document 1 Filed 10/21/19 Page 1 of 4



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: JENNIFER JUDE
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: 212-637-2663
Facsimile: 212-637-2686
jennifer.jude@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA,                                    PETITION TO ENFORCE
                                    :                        INTERNAL REVENUE
                      Petitioner,                            SERVICE SUMMONS
                                    :
                - v.-                                        19 Misc.
                                    :
DARIUS X. JOHNSON,
                                    :
                      Respondent.
                                    :
------------------------------------x

       The United States of America (“Petitioner”), by its attorney Geoffrey S. Berman, United

States Attorney for the Southern District of New York, alleges upon information and belief as

follows:

       1.        This is a proceeding brought under the authority of sections 7402(b) and 7604(a)

of the Internal Revenue Code, 26 U.S.C. §§ 7402(b) and 7604(a), to enforce an Internal Revenue

Service (“IRS”) Summons (the “Summons”). The Summons is annexed to the Declaration of

Jennifer Kim (the “Declaration”) as Exhibit A.

       2.        The last known address of Darius X. Johnson (“Respondent”) is 214 Mulberry St.,

Apt. 3E, New York, New York 10012-4120, see Declaration ¶ 8, which is within the jurisdiction

of this Court.
             Case 1:19-mc-00477-VEC Document 1 Filed 10/21/19 Page 2 of 4



        3.         Jennifer Kim, a Revenue Agent (“RA”) employed in the IRS’s Small

Business/Self Employed Division, is currently conducting an investigation for the collection of

tax liability of the Respondent for tax years 2012, 2013, 2014, 2015, 2016, and 2017, including

but not limited to whether the IRS should assess penalties against Respondent.

See id. ¶¶ 1, 3.

        4.         On July 30, 2018, the RA personally served the Summons on the Respondent at

his last known address. The Summons directed him to produce to the IRS certain books, papers,

records, or other data referred to therein on or before August 20, 2018. See id. ¶¶ 8-9.

        5.         In response to the Summons, Respondent submitted to the IRS two account

applications for foreign accounts, three “Portfolio Valuation” statements from 2012 and 2013 for

his Bermuda Commercial Bank account, and one “Portfolio Transactions” statement from 2013

from that same account, but none of the other documents referred to in the Summons.

See id. ¶¶ 10-11.

        6.         Due to an error regarding the RA’s manager’s signature, the RA corrected the

Summons and served it again. The RA personally served the Summons on the Respondent at

his last known address on September 4, 2019. The corrected Summons directed the Respondent

to produce to the IRS the same books, papers, records, or other data referred to therein on or

before September 24, 2018. See id. ¶¶ 12-15, Exhibit A.

        7.         Respondent did not produce any additional documents or information in response

to the Summons served September 4, 2018, and his representative referred the IRS to the

documents Respondent had produced in response to the prior Summons. See id. ¶¶ 16-17.




                                                   2
             Case 1:19-mc-00477-VEC Document 1 Filed 10/21/19 Page 3 of 4



        8.      On October 15, 2018, the IRS’s Office of Chief Counsel sent a “last chance” letter

to the Respondent directing that he produce the summonsed records by November 9, 2018. See

id. ¶ 18.

        9.      Respondent did not produce any records in response to the last chance letter or

otherwise respond to it. See id. ¶ 19.

        10.     Other than the six records that Respondent produced to the IRS, the books,

papers, records or other data sought by the Summons are not in IRS’s possession.      See id. ¶ 23.

        11.     The documents sought by the Summons may be relevant to, and can reasonably

be expected to cast light upon, the subject of the IRS’s investigation. See id. ¶¶ 20-22.

        12.     All administrative steps required by the Internal Revenue Code for issuance of the

IRS Summons have been followed. See id. ¶ 25.

        13.     No Department of Justice referral, as defined by 26 U.S.C. § 7602(d)(2), is in

effect with respect to the Respondent for the years under investigation. See id. ¶ 24.

        14.     No previous application has been made for the order of relief sought herein.

        15.     It is the practice of this Court to proceed by Order to Show Cause in these

matters.

        WHEREFORE, Petitioner respectfully requests:

        1.      That this Court enter an order directing the Respondent to show cause why he

should not be required to comply with and obey the Summons;

        2.      That this Court enter an order directing the Respondent to obey the Summons by

producing the records requested in the Summons to the RA or other authorized official as may be

designated by the IRS, at such time and place as hereafter may be fixed by the RA;

        3.      That the Petitioner recover its costs incurred in maintaining this proceeding; and



                                                 3
           Case 1:19-mc-00477-VEC Document 1 Filed 10/21/19 Page 4 of 4



      4.      That this Court grant such other and further relief as it deems just and proper.

Dated: New York, New York
       October 21, 2019

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York
                                             Attorney for the United States of America


                                       By:     /s/Jennifer Jude
                                             JENNIFER JUDE
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Telephone: (212) 637-2663
                                             Facsimile: (212) 637-2686
                                             jennifer.jude@usdoj.gov




                                                4
